Marshall, Justice.
This is an alimony modification suit. Code Ann. § 30-220 (as amended, Ga. L. 1977, pp. 1253, 1254). The trial court found that although liabilities incurred by the former husband have increased since the date of the parties’ 1968 divorce decree, his income has also increased to the extent that his overall financial status has *99improved. This finding is supported by the evidence. Therefore, the judgment of the trial court, which orders the child support provisions of the divorce decree increased from $50 per month per child to $80 per month per child, is affirmed. Livsey v. Livsey, 234 Ga. 53 (214 SE2d 520) (1975).
Submitted July 10, 1978
Decided September 7, 1978.
Roger B. Lane, for appellant.

Judgment affirmed.


All the Justices concur.